DECISION AND ENTRY
THOMAS M. ROSE, UNITED STATES DISTRICT JUDGE
This is an action under 42 U.S.C. § 405(g) for review of the decision of the Commissioner of the Social Security Administration (“Commissioner”) denying Plaintiff Michael Martin’s application for Disability Insurance Benefits and Supplemental Security Income. On August 2, 2016, Magistrate Judge Michael J. Newman entered a Report and Recommendation (Doc. 11), which recommended that the Court reverse the Commissioner’s non-disability finding and remand the matter to the Social Security Administration for the payment of benefits. On August 19, 2016, the Commissioner filed Objections (Doc. 12) to the Report and Recommendation. On September 2,2016, Plaintiff filed a Response (Doc. 13) to the Commissioner’s Objections. This matter is therefore ripe for the Court’s review.
As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the Court has made a de novo review of the record in this case. Upon said review, the Court finds that the. Commissioner’s Objections to the Report and Recommendation are OVERRULED. The Court ADOPTS the Report and Recommendation (Doc. 11) in its entirety. Accordingly, the Court rules as follows:
1. The Commissioner’s non-disability determination is found unsupported by substantial evidence and REVERSED;
2. This matter is REMANDED to the Commissioner under Sentence Four of 42 U.S.C, § 405(g) for an immediate award of benefits; and
3. The Clerk is ORDERED to terminate this case on the Court’s docket.
DONE and ORDERED in Dayton, Ohio, this Tuesday, September 13, 2016.
*785REPORT AND RECOMMENDATION1 THAT: (1) THE ALJ’S NON-DISABILITY FINDING BE FOUND UNSUPPORTED BY SUBSTANTIAL EVIDENCE, AND REVERSED; (2) THIS MATTER BE REMANDED TO THE COMMISSIONER UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR AN IMMEDIATE AWARD OF BENEFITS; AND (3) THIS CASE BE CLOSED
Michael J. Newman, United States Magistrate Judge
This is a Social Security disability benefits appeal. At issue is whether the Administrative Law Judge (“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Disability Insurance Benefits (“DIB”) and/or Supplemental Security Income (“SSI”).2 This case is before the Court upon Plaintiffs Statement of Errors (doc. 7), the Commissioner’s memorandum in opposition (doc. 10), the administrative record (doc. 6),3 and the record as a whole.
I.
A. Procedural History
Plaintiff filed for DIB and SSI alleging a disability onset date of March 31, 2011. PagelD 307-17. Plaintiff claims disability as a result of a number of alleged impairments including, inter alia, degenerative disc disease of the cervical and lumbar spine and degenerative joint disease of the right shoulder. PagelD 36.
After initial denials of his applications, Plaintiff received hearings before ALJ Joseph P. Donovan, Sr. on March 8,2013 and August 29, 2013. PagelD 58-91, 92-122. The ALJ issued a written decision on November 22, 2013 finding Plaintiff not disabled. PagelD 34-51. Specifically, the ALJ’s findings were.as follows:
1. The claimant meets the insured status requirements of the Social Security Act through December 31, 2015.
2. The claimant has not engaged in substantial gainful activity since March 31, 2011, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).
3. The claimant has the following severe impairments: status post lumbar fusion surgery (in 2006), degenerative disc disease of the cervical and lumbar spine, and degenerative joint disease of the right shoulder (20 CFR 404.1520(c) and 416.920(c)).
4. The claimant does not have an impairment or combination of impairments that meets or medieal equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).
5. After careful consideration of the entire record, I find that the claimant has the residual functional capacity [“RFC”] to perform light work[4] as defined in 20 CFR *786404.1567(b) and 416.967(b) except that the claimant is further limited to sitting for up to six hours out of an eight-hour workday; standing for up to two hours out of an eight-hour workday; provision of an accommodation allowing the claimant to alternate between sitting and standing (a “sit/stand option”); no more than frequent use of hand/ arm controls or foot/leg controls; unlimited feeling, fingering, or handling objects; no more than frequent reaching (including overhead reaching to ear level) with the right upper extremity (unlimited reaching of all kinds with the left upper extremity); no climbing of ladders, ropes, or scaffolds; no more than occasional climbing of stairs or ramps; no more than frequent balancing; no more than occasional stooping, kneeling, crouching, crawling, or bending; and no exposure to industrial vibrations or hazards (such as unprotected heights or dangerous moving machinery).The claimant’s work must be limited to simple, repetitive unskilled tasks involving no more than frequent interactions with coworkers, supervisors, and the public, no more than frequent changes in the work setting, and affording an off-task and productivity-reduction allowance of up to two percent of the workday.
6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965).
7. The claimant was bom [in] 1971 and was 40 years old, which is defined as a younger individual age 18-49, on the alleged disability onset date. (20 CFR 404.1563 and 416.963).
8. The claimant has at least a high school education and is able to communicate in English (20 CFR 404.1564 and 416.964).
9. Transferability of job skills is not material to the determination of disability because using the Medical-Vocational Rules as a framework supports a finding that the claimant is “not disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
10. Considering the claimant’s age, education, work experience, and [RFC], there are jobs that exist in significant numbers in the national economy that the claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).
11. The claimant has not been under a disability, as defined in the Social Security Act, from March 31, 2011, through the date of this decision (20 CFR 404.1520(g) and 416.920(g)).
PagelD 36-50.
Thereafter, the Appeals Council denied Plaintiffs request for review, making the ALJ’s non-disability finding the final administrative decision of the Commissioner. PageID 23-25. See Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then filed this timely appeal. Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007).
*787B. Evidence of Record
In his decision, the ALJ set forth a detailed recitation of the underlying medical evidence in this case. PagelD 37-49. Plaintiff, in his Statement of Errors, also sets forth an extensive summary of the record evidence. Doc. 7 at PagelD 863-71. The Commissioner, in response to the Statement of Errors, defers to the ALJ’s recitation of the evidence and incorporates relevant facts into the arguments presented. Doc. 10 at PagelD 906. Except as otherwise noted herein, the undersigned incorporates the summary of evidence as set forth by the ALJ and Plaintiff.
II.
A. Standard of Review
The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-disability finding is supported by substantial evidence, and (2) whether the ALJ employed the correct legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007). In performing this review, the Court must consider the record as a whole. Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978).
Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). When substantial evidence supports the ALJ’s denial of benefits, that finding must be affirmed, even if substantial evidence also exists in the record upon which the ALJ could have found Plaintiff disabled. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of choice’ within which he [or she] can act without the fear of court interference.” Id. at 773.
The second judicial inquiry—reviewing the correctness of the ALJ’s legal analysis—may result in reversal even if the ALJ’s decision is supported by substantial evidence in the record. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A]' decision of the Commissioner will not be upheld where the [Social Security Administration] fails to follow its own regulations and where that error prejudices a claimant on the merits or deprives the claimant of a substantial right.” Bowen, 478 F.3d at 746.
B. “Disability” Defined
To be eligible for disability benefits, a claimant must be under a “disability” as defined by the Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a “disability” includes physical and/or mental impairments that are both “medically determinable” and severe enough to prevent a claimant from (1) performing his or her past job and (2) engaging in “substantial gainful activity” that is available in the regional or national economies. Id.
Administrative regulations require a five-step sequential evaluation for disability determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential review poses five questions:
1. Has the claimant engaged in substantial gainful activity?
2. Does the claimant suffer from one or more severe impairments?
3. Do the claimant’s severe impairments, alone or in combination, meet or equal the criteria of an impairment set forth in the Commissioner’s Listing of Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?
4. Considering the claimant’s RFC, can he or she perform his or her past relevant work?
*7885. Assuming the claimant can no longer perform his or her past relevant work—and also considering the claimant’s age, education, past work experience, and RFC—do significant numbers of other jobs exist in the national economy which the claimant can perform?
20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F.Supp.2d 816, 818 (S.D. Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social Security Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).
III.
Plaintiff argues that the ALJ erred in: (1) assigning no weight to the consistent opinions of treating physicians Robert Thaler, M.D. and Sung K. Min, M.D. and, instead, relying on the opinions of record reviewers Jerry McCloud, M.D. and Gary Hinzman, M.D.; and (2) assessing his credibility. Doc. 8 at PagelD 872, 877. Finding reversible error in failing to appropriately evaluate medical source opinions, the undersigned does not reach Plaintiffs second alleged error regarding the assessment of his credibility.
“[T]he Commissioner’s regulations establish a hierarchy of acceptable medical source opinions[.]” Snell v. Comm’r of Soc. Sec., No. 3:12-cv-119, 2013 WL 372032, at *9 (S.D. Ohio Jan. 30, 2013). In descending order, these medical source opinions are: (1) treaters; (2) examiners; and (3) record reviewers. Id.
A treater’s opinion must be given “controlling weight” if “well-supported by medically acceptable clinical and laboratory diagnostic techniques and ... not inconsistent with the other substantial evidence in [the] case record.” LaRiccia v. Comm’r of Soc. Sec., 549 Fed.Appx. 377, 384 (6th Cir. 2013). Treaters are entitled to greater deference because they “are likely to be ... most able to provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a unique perspective to the medical evidence that cannot be obtained from the objective medical findings alone or from reports of individual examinations[.]” 20 C.F.R. § 404.1527(c)(2). Even if a treater’s opinion is not entitled to controlling weight, “the ALJ must still determine how much weight is appropriate by considering a number of factors, including the length of the treatment relationship and the frequency of examination, the nature and extent of the treatment relationship, supportability of the opinion, consistency of the opinion with the record as a whole, and any specialization of the treating physician.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also 20 C.F.R. § 404.1527(c).5 After treaters, “[n]ext in the hierarchy are examining physicians and psychologists, who often see and examine claimants only once.” Snell, 2013 WL 372032, at *9. Record reviewers are afforded the least deference. These “non-examining physicians’ opinions are on the lowest rung of the hierarchy of medical source opinions.” Id. “The regulations provide progressively more rigorous tests for weighing opinions as the ties between the source of the opinion and the individual [claimant] become weaker.” Id. (citing SSR 96-6p, 1996 WL 374180, at *2 (July 2, 1996)). Unless the opinion of the *789treating source is entitled to controlling weight, an ALJ must “evaluate all medical opinions” with regard to the factors set forth in 20 C.F.R. § 404.1527(c). Walton v. Comm’r of Soc. Sec., No. 97-2030, 1999 WL 506979, at *2 (6th Cir. June 7, 1999).
A. Treaters
Here, in weighing the opinions of treaters Thaler and Min, the ALJ did not mention the concept of controlling weight and never specifically declined to afford their opinions controlling weight. See Wilson v. Commissioner of Social Sec., 378 F.3d 541, 544 (6th Cir. 2004) (stating that the regulations are designed to “ensure[ ] that the ALJ applies the treating physician rule and permits meaningful review of the ALJ’s application of the rule”); PageID 46-47. Such failure is error where the Court cannot determine whether the ALJ undertook the “two-step inquiry” required when weighing treating source opinions. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376-78 (6th Cir. 2013); Chrismon v. Colvin, 531 Fed.Appx. 893, 900 (10th Cir. 2013). Such an oversight by the ALJ can constitute harmless error when, “despite [the ALJ’s] failure to comply with the terms of 20 C.F.R. § 404.1527(c)(2), [the ALJ] has otherwise met the regulation’s goal.” Gayheart at 380. Here, even assuming the ALJ otherwise undertook a controlling weight analysis, the reasons given in declining to afford them controlling weight—and in otherwise rejecting these opinions in total—are unsupported by substantial evidence.
1. Dr, Thaler
Dr. Thaler began treating Plaintiff in 2008, during which time imaging revealed—among other findings—herniated discs in Plaintiffs lumbar/sacral spine. Pa-gelD 491, 579-80, 690. Dr. Thaler also provided treatment for Plaintiffs mental impairments, such as Plaintiffs depression. While treating with Dr. Thaler, Plaintiff underwent spinal surgery—an L5-S1 fusion—in June 2008. PagelD 483-84. Even following surgery, Plaintiff continued to complain of back pain. See e.g., PagelD 545. In fact, an MRI in December 2011 revealed “mild disc diffuse bulge” at L3/4, L4/5, and L5/S1, although the impression noted was “[m]inimal degenerative disease.” PagelD 853. That MRI also noted “minimal degenerative disease of the cervical spine.” PagelD 852.
During his treatment of Plaintiff, Dr. Thaler also noted Plaintiffs complaints of pain in his right shoulder. Imaging exams performed upon his referral revealed, for example, hypertrophic changes, AC joint changes, and tendinopathy in February 2010. See PagelD 494. Plaintiff underwent arthroscopic repair of his right rotator cuff in March 2010. PagelD 624. Plaintiff subsequently reinjured his shoulder and imaging studies in August 2010 revealed tendonitis of the rotator cuff tendon. PagelD 557.
In August 2011, Dr. Thaler opined that Plaintiff was “not able to perform sustained work” and was limited to sitting 30 minutes at a time and standing 15 minutes at a time. PagelD 467-68. Dr. Thaler also concluded that Plaintiff could perform no bending or stooping, and had a decreased ability to lift and grasp. Id. The ALJ gave “no weight” to Dr. Thaler’s August 2011 assessment on the basis that the limitations opined were inconsistent with his own records, such as musculoskeletal examinations that “routinely showed normal range of motion” in the spine and shoulder. PagelD 46.
In April 2012, Dr. Thaler provided another assessment. PagelD 737-40. In this assessment, Dr. Thaler opined that Plaintiff could sit, stand, or walk for only 1 hour per workday; was required to stand up and move around every 20 minutes; could occasionally lift and carry up to ten *790pounds; and was “markedly”6 limited in his ability to perform tasks with his hands and arms. PagelD 737-40. In addition to physical limitations, Dr. Thaler also noted that “emotional factors” such as stress, anxiety, and depression “contribute to the severity of [Plaintiffs] symptoms and functional limitations[,]” and that Plaintiff was incapable of even low stress jobs; would require a 10-15 minute break every 20 minutes; and would be absent from work more than three times per month. PagelD 740-41.
Dr. Thaler offered a similar—if not identical—assessment in February 2013, after noting that he had “been treating [Plaintiff] since 2008, for herniated lumbar discs, bilateral lumbar radiculopathy, neck pain, right shoulder pain, and decreased range of motion status-post rotator cuff repair, depression, and insomnia.”7 PagelD 744-45. In offering these disabling assessments in April 2012 and February 2013, Dr. Thaler relied significantly upon the December 2011 MRI. PagelD 737-40, 744-45. The ALJ gave these assessments “no weight,” finding that Dr. Thaler’s “assessment of herniated lumbar discs [was] not supported by the most recent MRI[,]” and noting that the December 2011 MRI showed only minimal degenerative changes. PageID 46.
The undersigned finds the reasons advanced by the ALJ in rejecting Dr. Thaler’s opinion are unsupported by substantial evidence. First, in rejecting Dr. Thaler’s August 2011 assessment, the ALJ commented that his musculoskeletal examinations “routinely showed normal range of motion” in the spine and shoulder. PagelD 46. In this regard, the ALJ cites one isolated treatment record. PageID 46. A careful review of the evidence reveals that the record cited by the ALJ predates Plaintiffs alleged onset date. PagelD 536; see Melius v. Colvin, No. CV 15-10820, 2016 WL 633953, at *4 (E.D. Mich. Feb. 9, 2016), report and recommendation adopted sub nom. Melius v. Comm’r of Soc. Sec., No. 15-CV-10820, 2016 WL 1104467 (E.D. Mich. Mar. 22, 2016) (noting the limited relevance of records that predate an alleged onset date). Further, the ALJ’s statement, while acknowledging the existence of records that document a reduced range of motion, fails to explain why such clinical findings do not support Dr. Thaler’s opinion. Absent a meaningful explanation in this regard, substantial evidence does not support the ALJ’s conclusion.
Further, in rejecting Dr. Thaler’s February 2013 assessment, the ALJ gave such opinion no weight because—among other reasons—“[t]he assessment of herniated lumbar discs is not supported by the most recent MRI[.]” PageID 46. Notably, there is no dispute that Plaintiff did suffer from disc herniation in his lumbar spine in 2008—a condition for which Plaintiff treated with Dr. Thaler and subsequently underwent surgery to correct. See doc. 10 at PageID 907. Dr. Thaler, in his February 2013 letter, states only that he had “been treating [Plaintiff] since 2008,” for a number of conditions, including “for herniated lumbar discs.” Id. In other words, Dr. Thaler’s statement, on its face, is true because he did treat Plaintiff for herniated discs during his treatment relationship with him.
*791Insofar as the ALJ rejected Dr. Thaler’s opinion simply because degenerative changes noted in Plaintiffs cervical and lumbar spine in December 2011 were “minimal,” the undersigned notes that “[t]he only way the ALJ could conclude that such objective evidence undermines [Dr. Thaler’s opinion] was for him to interpret this raw medical data himself—a task [he is] not entitled to perform.” Moody v. Comm’r of Soc. Sec., No. 14-CV-224, 2016 WL 1729579, at *5 (S.D. Ohio Feb. 5, 2016) (citing Mabra v. Comm’r of Soc. Sec., No. 2:11-cv-00407, 2012 WL 3600127, at *3 (S.D. Ohio Aug. 21, 2012)). Notably, the record reviewers did not review the findings of this MRI in rendering their opinions. See PageID 130, 140, 154, 168.8 “[T]he Court cannot ignore that the ALJ offered [his] own lay interpretation of the medical evidence in the face of more severe opinions from Plaintiffs treating physician.” Mabra, 2012 WL 3600127, at *3.
The ALJ also sought to minimize the findings of the December 2011 MRI by noting that Plaintiffs “course of treatment had stabilized and ... required only semiannual visits.” PageID 46-47. The problem with the ALJ’s analysis in this regard, however, is the fact that the treatment record noting Plaintiffs stabilized “course of treatment” was from February 7, 2011—ie., almost a year before the imaging study. PagelD 537.
Additionally, the undersigned finds error insofar as the ALJ rejected Dr. Thaler’s assessments on the suspicion that such opinions were given “in an effort to assist” Plaintiff based upon either bias or sympathy. PageID 47. In fact, this Court has found that such “supposition by the ALJ ... is not a ‘good reason’ for discounting a treating physician’s opinion where the possibility of bias is not supported by any specific evidence in the record.” Price v. Comm’r of Soc. Sec., No. 3:13-CV-394, 2015 WL 93644, at *5 (S.D. Ohio Jan. 7, 2015), report and recommendation adopted, No. 3:13CV394, 2015 WL 1402587 (S.D. Ohio Mar. 25, 2015) (citing Hall v. Astrue, No. 7:07-cv-590, 2008 WL 5455720, at *4 (W.D. Va. Dec. 31, 2008) (stating that “[t]here is simply no basis for an ALJ to reject a treating physician’s opinion based on unsupported conjecture of bias”); Hawkins v. Comm’r of Soc. Sec., No. SAG-13-3774, 2014 WL 5381852, at *3 (D. Md. Oct. 21, 2014) (holding that such a factor should not be considered “unless a particular record contains evidence of actual bias”)). It is unclear how the ALJ could conclude that Dr. Thaler was moved by sympathy and bias, yet his opinion is consistent with the only other opinion offered by a medical source who actually examined Plaintiff in regard to his physical impairments—i.e., Dr. Min, Plaintiffs treating pain management specialist. See PageID 767-73.
*792Based upon all of the foregoing, the undersigned finds that the ALJ’s rejection of Dr. Thaler’s opinion is unsupported by substantial evidence.
2. Dr. Min
Dr. Min treated Plaintiff beginning on November 16, 2012. PagelD 761. In March 2013, Dr. Min opined that Plaintiff could sit for 1 hour per workday; stand/ walk for 2 hours per workday; occasionally lift up to 10 pounds; occasionally carry up to 5 pounds. PagelD 767-73. Dr. Min also found that Plaintiff would require to take 30-40 minute breaks “often,” and would miss more than 3 days of work per month because of his impairments. Id. The ALJ gave Dr. Min’s opinion “no weight” because “no clinical findings have been offered in support of these otherwise conclusory assertion functional restrictions.” PagelD 47. The ALJ also noted a purported inconsistency in Dr. Min assessment insofar as he found “[Plaintiff] has been non-responsive to interventional pain management treatments but also ... able to function with daily activities due to his medication.” PagelD 47.
Insofar as the ALJ found that Dr. Min offered no clinical findings to support his opinion, such reason is unsupported by the record. In fact, in his assessment report, Dr. Min specifically noted clinical findings such as: limited range of motion at L5/S1; tenderness in the lumbar spine with extension and rotation; muscle weakness in the lumbar spine; positive straight leg test; and pain with range of motion in all planes. PagelD 767-68. Dr. Min also pointed to Plaintiffs December 2011 MRI as support underlying his opinion concerning Plaintiffs functional limitations. PagelD 769. As a result, the ALJ’s finding in this regard is deemed unsupported by substantial evidence.
Further, the ALJ’s finding of inconsistency in Dr. Min’s statements is also unsupported by the record. In his impairment questionnaire, Dr. Min notes specifically that Plaintiff experienced no relief from epidural injections, ie., an interventional pain management treatment.9 PageID 771. However, Plaintiff does take Oxycodone that “allows him to function with daily activities.” PageID 769, The undersigned fails to see the inconsistency in these two statements—epidural injections did not block the pain, yet pain medication assists Plaintiff in carrying out his daily activities. Even assuming, arguendo, such an inconsistency exists, the undersigned fails to see how it wholly undermines Dr. Min’s disabling opinion.
Based on the foregoing, the undersigned concludes that the ALJ’s rejection of Dr. Min’s opinion is unsupported by substantial evidence.
IV.
When the ALJ’s non-disability determination is unsupported by substantial evidence, the Court must determine whether to remand the matter for rehearing or to award benefits. Generally, benefits may be awarded immediately “if all essential factual issues have been resolved and the record adequately establishes a plaintiffs entitlement to benefits.” Faucher v. Sec’y of Health & Human Servs., 17 *793F.3d 171, 176 (6th Cir. 1994); see also Abbott v. Sullivan, 906 F.2d 918, 927 (6th Cir. 1990). The Court may only award benefits where proof of disability is strong and opposing evidence is lacking in substance, so that remand would merely involve the presentation of cumulative evidence, or where proof of disability is overwhelming. Faucher, 17 F.3d at 176; see also Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994); Mowery v. Heckler, 771 F.2d 966, 973 (6th Cir. 1985).
Here, proof of disability is overwhelming and remand would result in the presentation of cumulative evidence and serve no purpose other than delay. Treat-ers Thaler and Min both gave consistent disabling opinions based upon their longitudinal treatment of Plaintiff, imaging studies, and clinical findings documented throughout the record. Opinions to the contrary—such as those of the record reviewers who did not analyze a complete treatment record—cannot overcome the controlling weight the treaters’ opinions deserve. See Gayheart, 710 F.3d at 377 (holding that conflicting substantial evidence must consist of more than the medical opinions of the nontreating and nonex-amining doctors” because “[otherwise the treating-physician rule would have no practical force because the treating source’s opinion would have controlling weight only when the other sources agreed with that opinion”). Accordingly, this case must be remanded for an immediate award of benefits.
Y.
IT IS THEREFORE RECOMMENDED THAT:
Í. The Commissioner’s non-disability finding be found unsupported by substantial evidence, and REVERSED;
2. This matter be REMANDED to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for an immediate award of benefits; and
3. This case be CLOSED.
Date: August 2,2016

. Attached hereto is a NOTICE to the parties regarding objections to this Report and Recommendation.


. "The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are identical ... and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920 respectively.” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). Citations in this Report and Recommendation to DIB regulations are made with full knowledge of the corresponding SSI regulations, and vice versa.


. Hereafter, citations to the electronically-filed administrative record will refer only to the PagelD number.


. The Social Security Administration classifies jobs as sedentary, light, medium, heavy, and very heavy depending on the physical exertion requirements. 20 C.F.R. § 404.1567. *786Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds” and “requires a good deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg controls.” Id. § 404.1567(b).


. In essence, "opinions of a treating source ... must be analyzed under a two-step process, with care being taken not to conflate the steps.” Cadle v. Comm'r of Soc. Sec., No. 5:12 CV 3071, 2013 WL 5173127, at *5 (N.D. Ohio Sept. 12, 2013). Initially, “the opinion must be examined to determine if it is entitled to controlling weight” and "[o]nly if ... the ALJ does not give controlling weight to the treating physician’s opinion is the opinion subjected to another analysis based on the particulars of” 20 C.F.R. § 416.927. Id.


. Whereas “mild” and “moderate” functional limitations are generally considered "non-disabling,” see Sims v. Comm’r of Soc. Sec., 406 Fed.Appx. 977, 980 (6th Cir. 2011), "marked” limitations are suggestive of disability. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(C); Lankford v. Sullivan, 942 F.2d 301, 307 (6th Cir. 1991).


. The ALJ incorrectly references this opinion as having been offered in February 2012. PageID 46, 744-45.


. Record Reviewers McCloud and Hinzman provided opinions regarding Plaintiffs physical RFC in September 2011 and December 2011, respectively, PageID 130, 140, 154, 168. Notably, the opinions of these record reviewers was not based upon a review of the entire record and, significantly, did not involve consideration of a December 13, 2011 MRI that revealed degenerative changes in Plaintiff’s cervical and lumbar spine. See PageID 852-53. These opinions were also given without consideration of the most recent disabling opinions of treaters Thaler and Min. See Pa-geID 737-40, 744-45, 767-73. Even overlooking the fact that these record reviewers did not review the complete evidentiaty record in giving their opinions, the ALJ’s analysis of their opinions fails to satisfy the "meaningful explanation” requirement. In fact, the analysis provided by the ALJ includes a mere summary of the opinions provided and the assessment that such doctors have "expertise in disability evaluation” and that "[tjheir rationales are clearly well-supported by the medical evidence.” PageID 48.


, “Interventional pain management involves special procedures to treat and manage pain[J” such as "an injection of an anesthetic medicine or steroid around nerves, tendons, joints or muscles; spinal cord stimulation; insertion of a drug delivery system; or a procedure with radio-frequency ablation or cryoablation to stop a nerve from working for a long period of time.” See Interventional Pain Management—Cedars-Sinai, https;// www.cedars-sinai.edu/Patients/Programs-and-Services/Pain-Center/Treatments/ Interventional-Pain-Management.aspx (last visited July 28, 2016),